In an action by a patient to recover damages for personal injuries allegedly caused by the careless and *621negligent conduct of physicians and a hospital in performing an operation and by her husband for medical expenses and loss of services (1st and 3d causes of action), the appeal is (1) from an order entered June 9, 1958 granting the hospital’s motion to dismiss those causes of action as to it, (2) from an order entered August 19, 1958 which on reargument adhered to the original decision, and (3) from the judgment entered on said orders. Order entered August 19, 1958 and judgment unanimously affirmed, with $10 costs and disbursements. In affirming we are not passing on whether these causes of action sound in negligence or malpractice, as in either event they are barred by the Statute of Limitations. (Cf. Civ. Prac. Act, §§ 49, 50.) Appeal from order entered June 9, 1958 dismissed, without costs. (Manfra v. City of New York, 6 A D 2d 817.) Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ. [12 Misc 2d 84.]